Citation Nr: 0837381	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  06-05 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for status post vaginal sling procedure with status 
post urethrolysis for urinary retention.

2.  Entitlement to an initial evaluation in excess of 10 
percent for chronic lumbosacral strain.

3.  Entitlement to an initial evaluation in excess of 10 
percent for melasma of the face.

4.  Entitlement to an initial compensable evaluation for 
residuals of right 5th metacarpal fracture (dominant).

5.  Entitlement to an initial compensable evaluation for 
residuals of right 5th metatarsal fracture.

6.  Entitlement to an initial compensable evaluation for 
patellofemoral syndrome of the right knee for the time period 
from February 1, 2004 to December 5, 2005.

7.  Entitlement to an initial evaluation in excess of 10 
percent for patellofemoral syndrome of the right knee with 
degenerative joint disease since December 5, 2005.

8.  Entitlement to an initial compensable evaluation for 
plantar fasciitis of the right foot.

9.  Entitlement to an initial evaluation in excess of 50 
percent for rectocele.

10.  Entitlement to an initial compensable evaluation for 
status post epidermal inclusion cyst of the right breast.

11.  Entitlement to service connection for a respiratory 
disorder (claimed as asthma).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to January 
2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In that decision, the RO denied service connection for 
asthma, and granted service connection for the remaining 
disabilities listed on the title page and assigned initial 
disability ratings effective to the date of discharge from 
service.

The Board notes that a December 2005 VA compensation and 
pension examination report provided a diagnosis of tarsal 
tunnel syndrome of the right foot with residuals.  The 
veteran indicated that her symptoms developed during service.  
The Board, therefore, refers a reasonably raised claim of 
entitlement to service connection for tarsal tunnel syndrome 
of the right foot (right foot disability) to the RO for 
appropriate action.

The issues of service connection for a respiratory disorder 
(claimed as asthma) and entitlement to an initial rating in 
excess of 50 percent for rectocele are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's status post vaginal sling procedure with 
status post urethrolysis for urinary retention is not shown 
to result in the wearing of absorbent materials which must be 
changed two to four times per day, a daytime voiding interval 
less than one hour, or awakening to void five or more times 
per night.

2.  The veteran's chronic lumbosacral strain disability is 
not shown to result in limitation of forward flexion of 60 
degrees or less, a combined range of motion of the 
thoracolumbar spine greater of 120 degrees or less, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour.

3.  The veteran's melasma is manifested by hyperpigmentation 
of the facial area exceeding six square inches (39 sq. cm.) 
absent additional characteristics of disfigurement or 
scarring.

4.  The veteran's residuals of right 5th metacarpal fracture 
(dominant) is not shown to have resulted in arthritis of the 
metacarpal joint or impairment of hand functioning.

5.  The veteran's right 5th metatarsal fracture has healed 
without sequelae.

6.  For the time period from February 1, 2004 to December 5, 
2005, the veteran's right retropatellar pain syndrome was 
manifested by subjective complaint of pain with objective 
findings of 0-130 degrees of painless range of motion with no 
instability, functional impairment on use or X-ray evidence 
of arthritis.

7.  For the time period beginning on December 5, 2005, the 
veteran's right retropatellar pain syndrome is shown to be 
manifested by painful motion from 0 to 120 degrees with X-ray 
confirmed degenerative joint disease, but no instability or 
functional impairment on use.

8.  The veteran's right plantar fasciitis results in no more 
than mild symptoms without any significant functional 
impairment of the foot

9.  The veteran excisions of three epidermal cysts of the 
right breast, separately measuring 1/2 x 1/2 cm., 1.0 x 0.7 x. 
0.7 cm. and 1.1 x. 0.9 x. 0.6 c.m., are not shown to have 
resulted in significant alteration of size or form of her 
right breast, removal of 25 percent or more of her breast 
tissue, or symptomatic scar disability. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 30 
percent for status post vaginal sling procedure with status 
post urethrolysis for urinary retention have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.115, Diagnostic Code (DC) 7518 (2007).

2.  The criteria for an initial rating greater than 10 
percent for chronic lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.4, 4.45, 4.71a, DC 5237 (2007).

3.  The criteria for an initial rating greater than 10 
percent for melasma have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.118, DC 7800 (2007).

4.  The criteria for an initial compensable rating for 
residuals of right 5th metacarpal fracture (dominant) have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, DC's 5227, 5230 (2007).

5.  The criteria for an initial compensable rating for 
residuals of right 5th metatarsal fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.20, 
4.27, 4.40, 4.45, 4.71a, DC 5283 (2007).

6.  For the time period from February 1, 2004 to December 5, 
2005, the criteria for an initial compensable rating for 
right patellofemoral pain syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, DC's 5257, 5260, 5261 (2007).

7.  For the time period since December 5, 2005, the criteria 
for an initial rating greater than 10 percent for right 
patellofemoral pain syndrome with degenerative joint disease 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, DC's 5003-10, 5257, 
5260, 5261 (2007).

8.  The criteria for an initial compensable rating for right 
foot plantar fasciitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.20, 4.27, 4.40, 
4.45, 4.71a, DC 5276 (2007).

9.  The criteria for an initial compensable rating for status 
post epidermal inclusion cysts of the right breast have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.350, 4.116, 4.118 DC's 7626, 7802-05 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable law and regulation

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The words "slight," "moderate" and "severe" as used in 
the various DC's are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  In Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that lay evidence is 
competent and sufficient in certain instances related to 
medical matters.  Specifically, the Federal Circuit commented 
that such instances include establishing a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Id.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

II.  Urethral stricture disability

The RO has rated the veteran's status post vaginal sling 
procedure with status post urethrolysis for urinary retention 
under DC 7518.  The Board finds that is the most appropriate 
method to evaluate the claim.  DC 7518 indicates that VA 
should rate urethral strictures as voiding dysfunction.  
"Voiding dysfunction" has three subcategories including: 
(1) urine leakage; (2) urinary frequency; and (3) obstructed 
voiding.  38 C.F.R. § 4.115a.  The veteran is in receipt of 
the maximum schedular rating for obstructed voiding symptoms 
with urinary retention requiring intermittent or continuous 
catheterization.  

The next higher 40 percent rating for urine leakage requires 
the wearing of absorbent materials which must be changed two 
to four times per day.  Id.  The next higher 40 percent 
rating for urinary frequency requires a daytime voiding 
interval less than one hour, or; awakening to void five or 
more times per night.  Id.

Applying the criteria to the facts of this case, the Board 
finds that the criteria for an initial rating in excess of 30 
percent for the veteran's status post vaginal sling procedure 
with status post urethrolysis for urinary retention have not 
been met for any time during the appeal period.

The Board has carefully reviewed the evidentiary record, 
including the service medical records, the pre-discharge VA 
examinations conducted in 2003, and the post-service VA 
examinations conducted in 2004 and 2005.  These records 
reflect the veteran's description of urinary stress 
incontinence manifested by a feeling of the need to void most 
of the time, a feeling of incomplete voiding, and instances 
leakage of urine with stress.  She occasionally performs 
self-catheterizations.  She reports incontinence of urine 
upon intercourse.

The veteran does not allege however, and it is not shown, 
that she requires the wearing of absorbent materials which 
must be changed two to four times per day.  It is also not 
alleged, and it is not shown, that her urinary frequency 
requires a daytime voiding interval less than one hour, or; 
awakening to void five or more times per night.  Quite 
simply, there is no lay or medical evidence of record which 
supports a higher evaluation due to symptoms of urinary 
frequency or urinary leakage.

It is important for the veteran to understand that, in rating 
urethral stricture disabilities, a rating will be assigned as 
urine leakage, frequency or obstructed voiding, and that only 
the predominant area of dysfunction shall be considered for 
rating purposes.  38 C.F.R. § 4.115a.  The Board acknowledges 
her symptoms of urinary stress incontinence, but notes that 
her predominant area of dysfunction under the rating criteria 
pertains to her obstructed voiding.  The rating criteria 
prohibit a separate rating for her urinary stress symptoms, 
and can only provide the basis for a higher rating if such 
dysfunction was the predominant area of dysfunction under the 
applicable rating criteria.  The symptoms cited by the 
veteran are the basis for the 30 percent evaluation. 

Accordingly, the Board finds that the veteran's status post 
vaginal sling procedure with status post urethrolysis for 
urinary retention is not shown to result in the wearing of 
absorbent materials which must be changed two to four times 
per day, a daytime voiding interval less than one hour, or 
awakening to void five or more times per night.  The benefit 
of the doubt rule does not apply as the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b).  See 
Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).

III.  Chronic lumbosacral strain

The RO has assigned an initial 10 percent rating for the 
veteran's service connected chronic lumbosacral strain.  In 
adjudicating this claim, the Board has considered several 
diagnostic codes in evaluating this disorder.  DC 5235 
(vertebral fracture or dislocation), DC 5236 (sacroiliac 
injury and weakness), DC 5237 (lumbosacral or cervical 
strain), DC 5238 (spinal stenosis), DC 5239 
(spondylolisthesis or segmental instability), DC 5240 
(ankylosing spondylitis), DC 5241 (spinal fusion), DC 5242 
(degenerative arthritis of the spine) (see also, DC 5003), 
and DC 5243 (intervertebral disc syndrome or IVDS) are 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine.  38 C.F.R. § 4.71a.

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 20 percent rating where 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or muscle spasm or guarding is severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating requires forward flexion of 
the thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating requires unfavorable ankylosis of the entire 
thoracolumbar spine.

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's chronic lumbosacral strain 
disability does not meet the criteria for a 20 percent rating 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  The Board notes that the veteran's chronic 
lumbosacral strain is not shown to result in limitation of 
forward flexion of 60 degrees or less, a combined range of 
motion of the thoracolumbar spine greater of 120 degrees or 
less, or muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour.

For example, the December 2005 VA spine examination measured 
the veteran's thoracolumbar spine motion as 90 degrees of 
forward flexion with pain beginning at 75 degrees, 30 degrees 
of extension with pain beginning at 25 degrees, 30 degrees of 
lateral flexion bilaterally with pain on the left, and 30 
degrees of lateral rotation bilaterally with pain 
bilaterally.  The examiner found no additional limitation of 
motion with repetitive movement that was related to pain, 
fatigue, incoordination, weakness or lack of endurance.  She 
had tenderness of the paravertebral muscles at the L4-5 area 
bilaterally, but no muscle spasm, postural abnormalities or 
neurologic deficits.

Overall, the December 2005 VA compensation and pension 
examination provides strong evidence against this claim, 
showing active forward flexion of the thoracolumbar spine 
greater than 60 degrees, active combined range of motion of 
the thoracolumbar spine greater than 120 degrees and no 
evidence muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour.

The previous pre-discharge VA compensation examination in 
October 2003 measured the veteran's thoracolumbar spine 
motion as 90 degrees of forward flexion with pain beginning 
at 50 degrees, 30 degrees of extension with pain beginning at 
20 degrees, 30 degrees of lateral flexion and rotation 
bilaterally with pain beginning at 20 degrees on right 
lateral rotation.  The examiner noted pain and fatigability 
with repetitive use, and weaker lower joints throughout range 
of motion testing when resistance was applied.  The examiner 
further found tenderness to palpation over the lumbar 
vertebrae and paravertebral muscles bilaterally, but no 
muscle atrophy, abnormality of posture or gait, or neurologic 
deficits.  The examiner stated that range of motion may be 
additionally limited as her condition waxed and waned during 
the day with synergetic factors including pain, its 
accompanying fatigue, and lack of endurance in equal 
contribution.  However, the examiner was unable to accurately 
express in degrees any additional limitation of motion.

Overall, the October 2003 pre-discharge VA examination report 
provides additional evidence against her claim, showing 
active forward flexion of the thoracolumbar spine greater 
than 60 degrees, active combined range of motion of the 
thoracolumbar spine greater than 120 degrees and no evidence 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour.

The Board also finds that the veteran's thoracolumbar spine 
disability does not warrant an evaluation greater than 10 
percent based on functional loss due to pain, weakness, 
fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).  The examiner specifically addressed this issue in 
the November 2005 VA spine examination and specifically found 
no additional limitation of motion with repetition of 
movement that was related to pain, fatigue, incoordination, 
weakness or lack of endurance.  The examiner in 2003 did find 
evidence of pain, fatigue, and lack of endurance, but could 
not quantify in degrees any additional limitation of motion.

It is noteworthy to observe that, at the October 2003 
examination, the veteran's painful motion began at 50 degrees 
of flexion and 180 degrees of combined motion of the 
thoracolumbar spine.  Thus, even with repetitive movement, 
her range of motion loss falls short of the criteria 
supporting a 20 percent rating.  In this case, the veteran 
describes chronic back pain and stiffness aggravated by 
physical activity and inclement weather.  Her pain intensity 
ranges from 3-5/10 in degrees.  She denies acute episodes of 
incapacitating back pain, although she reports falling sick 
for a total of 2 days due to back pain.  She denies recurrent 
back pain with lifting heavy objects such as lifting her 
child.  She is able to walk long distances extended distances 
with discomfort either during or following the event, and 
reports some discomfort with extended driving.  

It is important for the veteran to understand that these 
problems are the basis for her current evaluation.  Even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45, the Board finds 
that the veteran's overall thoracolumbar spine disability, 
when considering the extent, frequency and duration of her 
symptoms, does not meet or more nearly approximate the 
criteria for a 20 percent rating under the applicable 
schedular criteria.  VA compensation and pension examination 
findings, rather than supporting the veteran's claim, provide 
highly negative evidence against this claim. 

The Board also takes note that the veteran is not service 
connection for IVDS so that the provisions of DC 5243 do not 
apply.  In any event, she has denied any incapacitating 
episodes of back pain and the VA compensation and pension 
examinations show no chronic neurologic deficits attributable 
to the thoracolumbar spine.  As such, applying these criteria 
would not provide a basis for a higher rating.  

Based on the above, the veteran's service connected chronic 
lumbosacral strain disability does not meet the criteria for 
an evaluation in excess of 10 percent under applicable 
evaluation criteria for any time during the appeal period.  
As the preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Hence, the 
appeal must be denied.

IV.  Melasma of the face

The RO has assigned an initial 10 percent rating for the 
veteran's melasma of the face under DC 7800.  This rating 
contemplates disfigurement of the head, face or neck with one 
characteristic of disfigurement.

As the outset, the Board notes that the Schedule for Rating 
Disabilities does not include a specific diagnostic code for 
melasma.  For definitional purposes, melasma is a pigmentary 
disorder manifested by dark brown, sharply marginated, 
roughly symmetric patches of pigmentation on the face 
(usually on the forehead, temples and malar prominences).  
THE MERCK MANUAL, 16th ed., p. 2451.  Thus, this condition is 
akin to a pigment disorder such as vitiligo, for which a 
maximum 10 percent rating is assignable with exposed areas 
affected.  38 C.F.R. § 4.118, DC 7823.

Nonetheless, the Board will evaluate the veteran's disorder 
under DC 7800 to determine whether a higher initial rating is 
warranted.  Under DC 7800, a 10 percent rating is warranted 
for one characteristic of disfigurement.  A higher 30 percent 
evaluation is warranted if there are visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or if 
there are two or three characteristics of disfigurement.  
38 C.F.R. § 4.118 DC 7800.

A 50 percent evaluation is authorized if there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or if there are four or five characteristics of 
disfigurement.  Id.

An 80 percent evaluation is assigned for visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or if there are six or more characteristics of 
disfigurement.  Id.

The eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are: (1) A scar five or 
more inches (13 or more centimeters (cm.)) in length; (2) A 
scar at least one-quarter inch (0.6 cm.) wide at its widest 
part; (3) The surface contour of the scar is elevated or 
depressed on palpation; (4) The scar is adherent to 
underlying tissue; (5) The skin is hypo-or hyper-pigmented in 
an area exceeding six square inches (39 sq. cm.); (6) The 
skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) There is underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); (8) The skin is 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's melasma of the face does not 
meet the criteria for a 10 percent rating under the 
applicable diagnostic criteria for any time during the appeal 
period.

The VA examinations in December 2005 and October 2003 
describe the veteran as having extensive hyperpigmentation of 
the face.  The extent of her melasma varies, being worse in 
the summertime and better during the wintertime.  The 
condition generally involves both cheeks, the forehead and 
chin.  At the time of the October 2003 examination, the 
condition affected 80 percent of her facial area while, in 
December 2005, the condition affected 25 percent of her 
exposed area.  Of record are three sets of photographs of the 
veteran's facial area.

The veteran's 10 percent rating under DC 7800 is predicated 
on hyperpigmentation of the facial area exceeding six square 
inches (39 sq. cm.).  However, the competent medical evidence 
does not describe any scarring characteristics, abnormal skin 
texture, induration, inflexibility or disfigurement as a 
result of the melasma.  In fact, the December 2005 VA 
examiner medically described her hyperpigmentation disorder 
as causing no scarring or disfigurement.  

While the Board is not competent to provide its own medical 
conclusions, see Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991), the Board finds no reason to dispute the medical 
description of no disfigurement, or a basis to find 
distortion of the veteran's facial features, when reviewing 
the photographs of the veteran's facial area conducted on 
three separate occasions in 2003, 2004 and 2005.

The veteran does report symptoms of skin tightening and 
itching skin after undergoing chemical peels and 
dermabrasions to treat her condition, usually 2 to 3 times 
per year.  These symptoms are transient in nature, resolving 
within one week following her skin treatments.  Considering 
the frequency of these treatments and the brief duration of 
these symptoms, the Board finds no basis for consideration of 
additional compensation under any other diagnostic criteria, 
as the 10 percent rating assigned adequately compensates her 
for the nature and severity of her condition.

Based on the above, the Board finds that the veteran's 
melasma is manifested by hyperpigmentation of the facial area 
exceeding six square inches (39 sq. cm.). absent additional 
characteristics of disfigurement or scarring.  As such, her 
facial skin disorder does not meet the criteria for an 
evaluation in excess of 10 percent under applicable 
evaluation criteria for any time during the appeal period.  
As the preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Hence, the 
appeal must be denied.

V.  Residuals of right 5th metacarpal fracture

Historically, the veteran suffered a comminuted fracture at 
the based of the right 5th metacarpal in June 1993 which 
required closed reduction and percutaneous pinning at the 
metacarpal base.  The RO has assigned an initial 
noncompensable rating under DC 5230.

DC 5230 contemplates limitation of motion of the ring or 
little finger.  38 C.F.R. § 4.71a, DC 5230.  Under DC 5230, a 
noncompensable evaluation is warranted for any limitation of 
motion of the little finger.  Accordingly, DC 5230 cannot 
serve as a basis for an increased rating in this case.

DC 5227 contemplates limitation of motion of the ring or 
little finger.  Under DC 5230, a noncompensable evaluation is 
warranted for favorable or unfavorable ankylosis of the 
little finger.  Accordingly, DC 5227 also cannot serve as a 
basis for an increased rating in this case.

The December 2005 VA bones examination included an X-ray 
examination of the right hand that was reported as within 
normal limits (WNL), providing evidence against this claim.  
There is no X-ray evidence of arthritis of the right little 
finger.  As such, the criteria pertaining to DC 5003-10 
(permitting a 10 percent award for X-ray confirmed arthritis 
with limitation of motion) also do not apply.

The Board also finds that the veteran's residuals of right 
5th metacarpal fracture do not warrant a compensable 
evaluation based on functional loss due to pain, weakness, 
fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).  In this case, the veteran complains of residual 
aching and stiffness of the right hand, usually worse with 
cold, damp weather.  She otherwise has a dull aching over the 
5th metacarpal bone on a daily basis.  VA examination in 
December 2005 found no signs of acute tenderness, swelling, 
painful motion, weakness or atrophy of the right hand.  VA 
examination in October 2003 also did not identify any 
disability involving the right hand.

Notably, consideration of 38 C.F.R. §§ 4.40, 4.45 is 
unnecessary where an appellant is in receipt of the maximum 
rating for limitation of motion.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  But, assuming these provisions apply in 
this case, the Board finds no objective medical evidence that 
the veteran's right little finger disability causes any 
functional limitation of any part.

As noted above, the rating criteria provide for a 
noncompensable rating for any limitation of motion, or even 
ankylosis, involving the dominant little finger.  In the 
absence of any competent evidence additional disability 
caused by the service connected residuals of right 5th 
metacarpal fracture, the Board finds that the veteran's right 
little finger disability is appropriately rated as 0 percent 
under DC 5230.  As the preponderance of the evidence is 
against the claim, the Board must deny the claim.  
38 U.S.C.A. § 5107(b).

VI.  Residuals of right 5th metatarsal fracture

An RO rating decision in May 2004 granted service connection 
for residuals of right 5th metatarsal fracture, and assigned 
a noncompensable rating under DC 5299-5283.

The hyphenated code in this case reflects that there is no 
specific diagnostic code for a right 5th metatarsal fracture, 
and that this disorder is rated as analogous to malunion or 
nonunion of the tarsal or metatarsal bones.  See 38 C.F.R. 
§ 4.20 (when an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous); and 38 C.F.R. § 4.27 (unlisted disabilities 
requiring rating by analogy will be coded first by the 
numbers of the schedule identifying the most closely related 
body part or body system involved and "99.")

VA foot examination in December 2005 found that the veteran's 
fracture of the right 5th metatarsal bone healed without 
sequelae.  An X-ray examination of the foot showed an old 
healed fracture deformity in the distal shaft of the 5th 
metatarsal with otherwise intact bony structures.  In fact, 
there is no medical evidence showing malunion or non-union of 
the metatarsal bone during the applicable appeal period.  As 
such, a compensable rating under DC 5283 is not warranted.

Consequently, it must also be determined whether a 
compensable evaluation may be assigned under another 
diagnostic code.  A review of the other potentially 
applicable diagnostic codes reveals that most other criteria 
relevant to the service connected disabilities at issue 
cannot be favorably applied in this case.

The criteria of DC's 5172, 5276, 5278, 5279, 5280, 5281, and 
5282 are not for application as the veteran is not service 
connected for amputation of a toe, acquired flatfoot, 
acquired claw foot, anterior metatarsalgia or Morton's 
disease, hallux valgus, hallux rigidus, or hammertoes.

As there is no X-ray evidence of arthritis of the right 5th 
metacarpal joint, the criteria pertaining to DC 5003-10 
(permitting a 10 percent award for x-ray confirmed arthritis 
with limitation of motion) also do not apply.

Under DC 5284, an evaluation of 10 percent is available for 
"moderate" foot injuries.  Notably, the veteran is also 
service connected for plantar fasciitis involving the right 
foot, which is the subject for discussion below.  The Board 
has also referred in the Introduction portion of this opinion 
a reasonably raised claim of entitlement to service 
connection for tarsal tunnel syndrome.  

As indicated above, VA examination in December 2005 found 
that the veteran's fracture of the right 5th metatarsal bone 
healed without sequelae, providing highly probative evidence 
on the key issue regarding this claim.  As there is no 
competent evidence that the residuals of fracture of the 
right 5th metatarsal bone at issue results in any current 
disability, the Board finds that a compensable evaluation is 
not warranted for this disability for any time during the 
appeal period. 

The Board finds that the medical evidence of record provides 
strong probative evidence against this claim, showing that 
the veteran's service-connected fracture of the right 5th 
metatarsal bone has healed without sequelae.  The Board has 
considered the veteran's statements.  The Board finds, 
however, that the clinical findings and medical opinions, 
overall, outweigh the veteran's contentions. 

Since this disability does not meet the criteria for a 10 
percent disability rating under any of the applicable 
diagnostic codes, the Board finds that this disability has 
been properly rated at the noncompensable level.  See 
38 C.F.R. § 4.31.  The benefit of the doubt rule does not 
apply as the preponderance of the evidence is against the 
claim.  Ortiz, 274 F. 3d. at 1365.  Hence, the appeal is 
denied.

VII.  Patellofemoral syndrome of the right knee

An RO rating decision dated May 2004 granted service 
connection for patellofemoral pain syndrome of the right 
knee, and assigned an initial noncompensable evaluation under 
DC 5260.  This rating was increased to 10 percent disabling, 
under "DC 5260," in a January 2006 rating decision.  The 
rating increase was made effective to December 5, 2005, the 
date of a VA examination first demonstrating mild 
degenerative changes in the right knee joint.

Included within 38 C.F.R. § 4.71a are multiple DC's that 
evaluate impairment resulting from service-connected knee 
disorders, including DC 5256 (ankylosis), DC 5257 (other 
impairment, including recurrent subluxation or lateral 
instability), DC 5258 (dislocated semilunar cartilage), 
DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 
(limitation of flexion), DC 5261 (limitation of extension), 
DC 5262 (impairment of the tibia and fibula), and DC 5263 
(genu recurvatum).  

According to DC 5257, which rates impairment resulting from 
other impairment of the knee, to include recurrent 
subluxation or lateral instability of this joint, a 10 
percent rating will be assigned with evidence of slight 
recurrent subluxation or lateral instability of a knee; a 20 
percent rating will be assigned with evidence of moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability. 

Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable 
to ratings under DC 5257 because it is not predicated on loss 
of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

Traumatic arthritis is rated analogous to degenerative 
arthritis under DC 5003.  Degenerative arthritis, when 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate DC's for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate DC's, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC.  For purpose of rating disability from 
arthritis, the knee is considered a major joint.  38 C.F.R. 
§ 4.45(f).  The DC's that focus on limitation of motion of 
the knee are DC's 5260 and 5261.

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under DC 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, 
DC 5260.  

Under DC 5261, a noncompensable rating will be assigned for 
limitation of extension of the leg to 5 degrees; a 10 percent 
rating will be assigned for limitation of extension of the 
leg to 10 degrees; a 20 percent rating will be assigned for 
limitation of extension of the leg to 15 degrees; a 30 
percent rating will be assigned for limitation of extension 
of the leg to 20 degrees; a 40 percent rating will be 
assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, DC 5261.

DC 5256, which governs ankylosis of the knee permits a 30 
percent rating for favorable angle in full extension, or in 
slight flexion between 0 degrees and 10 degrees, while a 
veteran will garner a 40 percent rating with flexion between 
10 and 20 degrees. 

VA's Office of General Counsel has stated that compensating a 
claimant for separate functional impairment under DC's 5257 
and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 
(July 1, 1997).  In this opinion, the VA General Counsel held 
that a veteran who has arthritis and instability of the knee 
may be rated separately under DC's 5003 and 5257, provided 
that a separate rating is based upon additional disability.  
Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA 
General Counsel further explained that if a veteran has a 
disability rating under DC 5257 for instability of the knee, 
and there is also X-ray evidence of arthritis, a separate 
rating for arthritis could also be based on painful motion 
under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (Sept. 17, 
2004) (which finds that separate ratings under DC 5260 for 
limitation of flexion of the leg and DC 5261 for limitation 
of extension of the leg may be assigned for disability of the 
same joint).

A.  Time period prior to December 5, 2005

On her pre-discharge VA examination in October 2003, the 
veteran endorsed symptoms of pain, weakness, stiffness, 
fatigue, and lack of endurance.  Her symptoms were present 
daily, and exacerbated with physical activity and inclement 
weather.  She denied symptoms of dislocation or recurrent 
subluxation, and did not wear supportive or corrective 
devices.  

On examination, the right knee demonstrated painless range of 
motion from 0 to 130 degrees.  There was no swelling, 
effusion, or ligamental instability.  There was tenderness to 
palpation throughout the periphery of the patella and 
patellar tendon areas.   Her gait was normal, and she had no 
unusual shoe wear pattern.  An X-ray examination showed no 
evidence of fracture, dislocation or bone abnormality.  The 
knee joint was normal, and no joint fluid was evident.  The 
examiner stated that fatigability and pain was noted to 
increase with repetitive use, and that decreased range of 
motion could be experienced with the waxing and waning of her 
condition.  However, the examiner indicated that an 
estimation of additional limitation of motion would be 
conjecture.

Overall, this evidence provides highly probative evidence 
against a compensable evaluation based upon limitation of 
motion under DC's 5260 and/or 5261, showing painless right 
knee motion from 0 to 130 degrees.

With respect to an evaluation under DC 5003-10, the Board 
notes that there was no X-ray evidence of right knee 
arthritis at the time of the October 2003 pre-discharge 
examination.  Additionally, any evaluation under DC 5003-5010 
would not have been warranted as the veteran's motion loss in 
either flexion or extension did not meet the minimum criteria 
for a noncompensable rating under DC's 5260 and/or 5261.  

The Board acknowledges the veteran's report of right knee 
pain, weakness, stiffness, fatigue, and lack of endurance 
exacerbated with physical activity, inclement weather, and 
repetitive use.  However, the examiner in October 2003 found 
no additional limitation of motion during repetitive motion 
testing, and there was no evidence gait disturbance, abnormal 
shoe wear, or muscle atrophy indicative of functional 
impairment.  

Based on the above, for the time period prior to December 5, 
2005, the Board finds that the veteran's right knee did not 
meet the criteria for compensable limitation of motion for 
either knee under DC's 5260 and 5261, even after considering 
functional loss due to pain and weakness after repeated use.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.  

Turning to the question of instability, the Board notes that 
the October 2003 pre-discharge examination found no evidence 
of ligamental instability, and the veteran denied episodes of 
dislocation or recurrent subluxation.  Thus, this medical 
evidence is against consideration of a compensable evaluation 
under DC 5257.

The Board has also given consideration to the alternative DC 
criteria for evaluating a knee disability.  Prior to December 
5, 2005, there was no lay or medical evidence of ankylosis, 
dislocated semilunar cartilage with "locking" and effusion, 
history of removal of semilunar cartilage, impairment of the 
tibia and fibula, or genu recurvatum, .  As such, the 
criteria of DC's 5256, 5258, 5259, and 5263 do not apply.

Prior to an additional VA compensation and pension 
examination conducted on December 5, 2005, there are no 
clinical records of treatment pertaining to her right knee 
disability. 

Thus, the preponderance of the evidence is against a finding 
that the veteran's right patellofemoral pain syndrome 
warranted a compensable rating for under any applicable 
diagnostic code prior to December 5, 2005.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  Ortiz, 274 F. 3d. at 1365.

B.  Time period since December 5, 2005.

VA examination on December 5, 2005 first reflected X-ray 
evidence of degenerative joint disease of the right knee 
joint.  In its January 2006 rating decision, the RO granted a 
10 percent rating effective December 5, 2005 based upon pain 
on right knee flexion with X-ray evidence of mild 
degenerative joint disease.  The question remains whether a 
higher initial rating may be assigned beginning on December 
5, 2005.

On VA joints examination on December 5, 2005, the veteran 
described right knee aching and stiffness with occasional 
swelling once every two months, usually associated with 
prolonged standing or walking.  She also had pain with 
wearing high heels.  She denied any acute, incapacitating 
flare-ups of right knee pain in the last 12 months.  She had 
knee pain with running more than 11/2 miles, but could walk 
unimpeded without knee pain.  On examination, the right knee 
demonstrated range of motion from 0 to 120 degrees with pain.  
Her right knee stability was intact.  The examiner found no 
additional limitations with repetition of movements related 
to pain, fatigue, incoordination, weakness or lack of 
endurance.  She had no gait or functional limitations on 
standing and walking.  

Overall, this evidence provides highly probative evidence 
against a compensable evaluation based upon limitation of 
motion under DC's 5260 and/or 5261, showing range of motion 
from 0 to 120 degrees.

The Board acknowledges the veteran's report of right knee 
pain, aching and stiffness with occasional swelling 
exacerbated with physical activity.  It is important for the 
veteran to understand that this forms the basis for her 10 
percent rating due to arthritis with non-compensable 
limitation of motion (although, technically, she does not 
meet such criteria as her motion loss does not meet the 
minimum criteria for a noncompensable rating under DC's 5260 
and/or 5261).  Without considering this symptomatology, the 
current evaluation could not be justified.  Simply stated, 
the veteran's pain and weakness on use does not limit her 
right knee to a point where a higher evaluation would be 
warranted for the time period beginning on December 5, 2005.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.  

Turning to the question of instability, the December 5, 2005 
VA examination showed no evidence of instability, and the 
veteran continues to deny episodes of dislocation or 
recurrent subluxation.  Thus, this medical evidence is 
against consideration of a compensable evaluation under DC 
5257.

The Board has also given consideration to the alternative DC 
criteria for evaluating a knee disability.  There was no lay 
or medical evidence of ankylosis, dislocated semilunar 
cartilage with "locking" and effusion, history of removal 
of semilunar cartilage, impairment of the tibia and fibula, 
or genu recurvatum.  As such, the criteria of DC's 5256, 
5258, 5259, and 5263 do not apply.

Thus, the preponderance of the evidence is against a finding 
that the veteran's right patellofemoral pain syndrome 
warrants an initial rating greater than 10 percent beginning 
on December 5, 2005.  As the preponderance of the evidence is 
against the veteran's claim, that benefit of the doubt 
doctrine is not applicable.  Ortiz, 274 F. 3d. at 1365.

VIII.  Plantar fasciitis of the right foot

The RO has assigned an initial noncompensable rating for 
plantar fasciitis of the right foot under DC 5299-5276.  The 
hyphenated code in this case reflects that there is no 
specific diagnostic code for "plantar fasciitis", and that 
this disorder is rated as analogous to acquired flatfoot.  
See 38 C.F.R. §§ 4.20, 4.27.

DC 5276 provides ratings for acquired flatfoot.  Mild 
flatfoot symptoms, relieved with built-up shoe or arch 
support, warrants a noncompensable rating.  Moderate 
flatfoot, with weight-bearing line over or medial to great 
toe, inward bowing of the tendo Achilles, pain on 
manipulation and use of the foot, is rated as 10 percent 
disabling for unilateral disability.  Severe flatfoot, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities, is rated 20 
percent disabling for unilateral disability, and is rated 30 
percent disabling for bilateral disability.  Pronounced 
flatfoot, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement, and 
severe spasm of the tendo Achilles on manipulation, that is 
not improved by orthopedic shoes or appliances, is rated 30 
percent disabling for unilateral disability, and is rated 50 
percent disabling for bilateral disability.  38 C.F.R. 
§ 4.71a.

The most recent VA feet examination in December 2005 showed 
that the right foot was normal without evidence of heat, 
redness, and swelling.  She had full, non-painful motion of 
the right ankle which was not additionally limited with 
repetitive movement related to pain, fatigue, incoordination, 
weakness or incoordination.  There was no objective evidence 
of instability.  There was evidence of tenderness.  However, 
there was no evidence of gait abnormality or functional 
limitations on standing and walking.   There was also no 
evidence of callosities, breakdown, or unusual shoe wear 
pattern indicative of abnormal weight bearing.  She was able 
to rise on her heels and toes without apparent distress.  She 
demonstrated no arch deformity.  The examiner diagnosed 
plantar fasciitis of the right foot with residuals.  

Overall, this medical evidence establishes that the veteran 
has tenderness along the plantar fascia but, overall, no more 
than mild symptoms not requiring corrective shoes, shoe 
inserts or braces. 

The additional evidence includes the pre-discharge VA 
examination conducted in October 2003.  This examination 
demonstrated tenderness to palpation at the plantar fascial 
insertion to the calcaneous.  This examination did not show 
abnormal weight-bearing line or bowing of the tendo Achilles 
required for a compensable rating under DC 5276.

The Board has reviewed the veteran's descriptions of her 
right plantar fasciitis disability.  During her December 2005 
VA joints examination, she reported an ability to run 11/2 
miles, and walking unimpeded, without any mention of 
limitation caused by her plantar fasciitis.  As found during 
the December 2005 VA feet examination, her right plantar 
fasciitis did not cause any functional impairment of the 
right ankle, or there was no evidence indicative of abnormal 
weight bearing.  Furthermore, she has never required built-up 
shoe or arch supports which is part of the criteria for a 
non-compensable rating.  The Board finds that the lay and 
medical evidence, overall, demonstrates that the veteran's 
right plantar fasciitis results in no more than mild symptoms 
without any significant functional impairment of the foot.

The Board has also given consideration to the alternative DC 
criteria for evaluating a foot disability.  The criteria 
pertaining to bilateral weak foot (DC 5277), claw foot (DC 
5278), metatarsalgia (DC 5279), hallux valgus (DC 5280), 
hallux rigidus (DC 5281), and hammer toe (DC 5282) simply 
have no application in this case.  The criteria pertaining to 
malunion or non-union of the tarsal or metatarsal bones (DC 
5283) is addressed in rating her right 5th metacarpal 
disability.  

An additional rating code, DC 5284, pertains to "Foot 
injuries, other."  However, a 10 percent rating requires 
that such disability be moderate in degree.  As held above, 
the Board finds that the veteran's plantar fasciitis 
disability, overall, while clearly a problem for the veteran, 
is no more than mildly disabling.  Thus, the criteria of DC 
5284 do not provide a basis for a compensable rating in this 
case.

On this record, the Board finds that the veteran's right 
plantar fasciitis does not meet the criteria for a 10 percent 
disability rating under any of the applicable diagnostic 
codes for any time during the appeal period.  In short, this 
disability has also been properly rated at the noncompensable 
level.  See 38 C.F.R. § 4.31.  The benefit of the doubt rule 
does not apply as the preponderance of the evidence is 
against the claim.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 
(Fed. Cir. 2001).  Hence, the appeal is denied.

IX.  Status post epidermal inclusion cyst of the right breast

Historically, the veteran was discovered to have a 1/2 x 1/2 cm. 
cyst of the right breast in August 1991, diagnosed as an 
epidermal inclusion cyst following biopsy examination.  In 
February 1992, she had an additional 1.0 x. 0.7 x 0.7 cm. 
mass removed from the right alveolar area.  Another benign 
epidermal cyst, measuring 1.1 x. 0.9 x. 0.6 c.m., was removed 
in January 1993.

On a pre-discharge examination in September 2003, the veteran 
reported having breast implants placed bilaterally in May 
2003 by a private physician.  She denied any specific 
gynecological complaints.  On examination, her breasts were 
symmetrical and no masses were felt.  The presence of 
bilateral implants was confirmed.  VA examination in May 2004 
described breasts that were symmetrical with a well-healed 
scar on the outer area of the right breast.

The RO has evaluated the veteran's service connected status 
post epidermal inclusion cyst of the right breast as 
noncompensable under DC 7626.  This rating represents surgery 
of the breast following wide local excision without 
significant alteration of size or form.  38 C.F.R. § 4.116, 
DC 7626.  A 30 percent rating is warranted following a simple 
mastectomy or wide local excision with significant alteration 
of size or form of one breast.  Evidence of a modified 
radical mastectomy of one breast warrants a 40 percent 
disability rating.

For VA purposes, a wide local excision (including partial 
mastectomy, lumpectomy, tylectomy, segmentectomy, and 
quadrantectomy) means removal of a portion of the breast 
tissue.  38 C.F.R. § 4.116, DC 7626, Note 4.  A simple (or 
total) mastectomy means removal of all of the breast tissue, 
nipple, and a small portion of the overlying skin, with lymph 
nodes and muscles left intact.  38 C.F.R. § 4.116, DC 7626, 
Note 3.  A modified radical mastectomy means removal of the 
entire breast and axillary lymph nodes (in continuity with 
the breast) with pectoral muscles left intact.  38 C.F.R. 
§ 4.116, DC 7626, Note 2.  A radical mastectomy means removal 
of the entire breast, underlying pectoral muscles, and 
regional lymph nodes up to the coracoclavicular ligament.  
38 C.F.R. § 4.116, DC 7626, Note 1.

In addition to the basic rate of compensation payable on the 
basis of degree of disability, special monthly compensation 
(SMC) is payable to a woman veteran who has sustained the 
loss of 25% or more of tissue from a single breast or both 
breasts in combination (including loss by mastectomy or 
partial mastectomy), or following receipt of radiation 
treatment of breast tissue.  38 U.S.C.A. § 1114(k); 38 C.F.R. 
§ 3.350(a).

Applying the criteria to the facts of this case, the Board 
finds that a compensable rating for the service connection 
status post epidermal inclusion cyst of the right breast is 
not warranted.  A compensable, 30 percent rating under DC 
7626 contemplates a wide local excision with significant 
alteration of size or form of one breast.  The medical 
evidence of record does not show this to be the case.  
Rather, the evidence shows that the veteran underwent removal 
of three benign cysts measuring 1/2 x 1/2 cm., 1.0 x. 0.7 x 0.7 
cm. and 1.1 x. 0.9 x. 0.6 c.m.

The Board also finds no lay or medical evidence which 
suggests that, prior to the elective bilateral breast 
implants reportedly performed in 2003, that the minor surgery 
performed on the veteran's right breast resulted in 
significant alteration of size or form of her right breast or 
constituted 25 percent or more of her breast tissue which had 
existed prior to the surgery.  As such, a compensable rating 
under DC 7626, or an award of SMC under 38 U.S.C.A. 
§ 1114(k), is not warranted.

The Board also finds that a separate compensable rating is 
not warranted under the provisions pertaining to scars.  
Scars other than the head, face or neck are evaluated by 
application of DC's 7801-05.  Under these codes, a 10 percent 
disability rating is awarded for scars that are deep or cause 
limited motion if the area exceeds 6 square inches (DC 7801); 
for areas of 144 square inches or greater for scars that are 
superficial and do not cause limited motion (DC 7802); for 
unstable superficial scars, meaning there is a frequent loss 
of covering of skin over the scar (DC 7803); for superficial 
scars that are painful upon examination (DC 7804); or scars 
affecting causing limitation of motion of an affected part.

The veteran has not claimed, and it is not shown, that the 
scars attributable to the excision of the benign cysts of the 
right breast meet any of the criteria for evaluating scars 
under DC's 7801-05.  Rather, the lay and medical evidence 
demonstrates that the excision scars are well-healed and 
cause no problems at all.  Therefore, a separate compensable 
rating may not be awarded for the right breast excision 
scars.

Based on the foregoing, the Board finds that there is a 
preponderance of the evidence against the claim for an 
increased rating for status post epidermal inclusion cyst of 
the right breast.  Because the preponderance of the evidence 
is against the claims, the benefit-of-the-doubt doctrine is 
not applicable.  38 U.S.C.A. § 5107(b).

In so deciding, the Board notes that the veteran is not 
service connected for any disability attributable to her 
elective bilateral breast implant procedure performed in 
service.  Importantly, VA compensation is not payable for an 
elective surgery to ameliorate a congenital condition or a 
defect.  38 C.F.R. § 3.306(a),(b); VAOPGCPREC 67-90.  The 
Board notes that the issue of any residual disability related 
to her elective bilateral breast implants is not subject 
matter currently before the Board. 


X.  Extraschedular consideration

The Board is aware of the veteran's complaints as to the 
effects of his service-connected disabilities have on his 
activities of work and daily living.  In the Board's opinion, 
all aspects of the veteran's disabilities at issue are 
encompassed in the schedular ratings assigned.  Other than 
the temporary skin symptoms following dermabrasion to treat 
the veteran's melasma, the veteran's disabilities at issue do 
not demonstrate any aspects of disability not squarely 
addressed in the criteria supporting the current ratings.

As for the dermabrasion skin symptoms, the Board notes that 
such symptoms are transitory in nature for the 2 or 3 
treatments she receives per year.  There is no evidence of 
any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the service-connected disabilities 
at issue, that would take the veteran's case outside the norm 
so as to warrant an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

XI.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Here, the veteran is challenging the initial evaluations 
assigned following grants of service connection.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the United States 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

Nonetheless, the Board notes that the RO issued a VCAA notice 
in April 2006 following the grants of service connection in 
this case.  This letter advised the veteran that her 
disability ratings were determined by a schedule for 
evaluating disabilities published at title 38 Code of Federal 
Regulations, Part 4.  She was informed that evidence 
considered in determining her disability ratings included the 
nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  Examples of evidence to be 
considered included information about on-going treatment 
records, including VA or other Federal treatment records, he 
had not previously identified; recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
her condition affected her ability to work; or statements 
discussing her disability symptoms from people who have 
witnessed how they affected her.  She was further advised to 
submit to the RO any additional evidence pertinent to her 
claim.  

Thus, although additional notice was not required per 
Dingess, the RO did provide additional notice to ensure 
complete development of the claims.  The veteran has 
submitted oral statements to VA examiners regarding the 
nature, severity and duration of her symptoms.  Notably, the 
pre-adjudicatory notice in January 2004 and the post-
adjudicatory notice in April 2006 clearly notified the 
veteran of her developmental duty to either submit any 
relevant non-federal records in her possession, or to 
authorize VA to obtain such records on her behalf.  The 
notices provided to her are clear and are such that any 
reasonable person could be expected to understand from the 
notice what was needed.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Furthermore, appellant has not argued any 
prejudicial error regarding VCAA notice deficiencies on her 
downstream initial rating claims.  See Goodwin v. Peake, 22 
Vet. App. 128 (2008).  Accordingly, the Board finds that 
adjudication of these claims at this time would not be 
prejudicial to the veteran.  

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records.  She has not reported VA treatment.  
She has reported receiving private treatment for bilateral 
breast implants and skin treatments.  However, despite clear 
notice of the developmental duties in this case, she has not 
submitted such records directly or authorized VA to obtain 
such records on her behalf.  

In an Informal Hearing Presentation dated September 2008, the 
veteran's representative requested a remand to obtain the 
veteran's civilian treatment records relating to her 
dermabrasion treatment.  In this case, the veteran was 
invited to submit her private treatment records or to 
authorize VA to obtain such records on her behalf in January 
2004 and April 2006.  Not only did she not respond to the 
RO's offer for assistance, she affirmatively indicated in 
April 2006 that she had no additional information or evidence 
to provide VA in substantiating her claims, and requested VA 
to decide her claims as soon as possible, clearly indicating 
that a remand in this case is not required.  

The Court has held that VA's duty is not a one-way street and 
claimant must passively wait for assistance where his/her 
actions are essential in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet. App. 191 (1991); Hayes v. Brown, 5 
Vet. App. 60, 68 (1993).  On the facts of this case, the 
Board finds that VA has satisfied its duty to the veteran 
given that the developmental duties on the part of the 
veteran, in either producing such records or submitting the 
proper authorization and consent forms for VA to obtain those 
records on her behalf, has not placed an onerous burden on 
the veteran.  Her representative's request for VA to obtain 
such records, absent a showing of the relevance under the 
applicable diagnostic codes and a willingness of the veteran 
to either submit those records or complete the proper 
authorization and consent forms for VA to obtain those 
records on her behalf, would serve no useful purpose at such 
a late stage in the appellate process.  In fact, such 
additional efforts appear to be contrary to her expressed 
wishes in the April 2006 communication.

Additionally, the veteran was afforded pre-discharge and 
post-discharge VA examinations to evaluate the nature and 
severity of her service connected disabilities being decided 
by the Board.  There is no lay or medical evidence suggesting 
an increased severity of symptoms to the extent that a higher 
rating may still be possible.  Thus, there is no duty to 
provide further medical examination.  See VAOPGCPREC 11-95 
(Apr. 7, 1995).

For the reasons expressed above, the Board finds that no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist her in the development of her 
initial rating claims being decided on appeal.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

An initial rating greater than 30 percent for status post 
vaginal sling procedure with status post urethrolysis for 
urinary retention is denied.

An initial rating greater than 10 percent for chronic 
lumbosacral strain is denied.

An initial rating greater than 10 percent for melasma is 
denied.

An initial compensable rating for residuals of right 5th 
metacarpal fracture (dominant) is denied.

An initial compensable rating for residuals of right 5th 
metatarsal fracture is denied.

For the time period from February 1, 2004 to December 5, 
2005, an initial compensable rating for right patellofemoral 
pain syndrome is denied.

For the time period since December 5, 2005, an initial rating 
greater than 10 percent for right patellofemoral pain 
syndrome with degenerative joint disease is denied.

An initial compensable rating for status post epidermal 
inclusion cysts of the right breast is denied.


REMAND

The veteran initiated a claim of service connection for 
asthma.  A service medical record dated April 2001 assessed 
her symptoms of intermittent wheezing symptoms as asthma.  
However, a VA respiratory examination in May 2004 found no 
evidence of a current asthma disability based upon the 
results of pulmonary function testing (PFT).  At that time, 
the examiner observed that the veteran appeared to describe a 
mild pharyngitis/possible tracheitis since her deployment to 
Kuwait, and recommended the veteran to undergo an ear, nose 
and throat (ENT) examination with direct laryngoscopy to 
properly assess this condition.

The veteran has not provided additional VA examination as 
recommended by the VA examiner.  The case, therefore, must be 
remanded to satisfy VA's duty to assist her in the 
development of her claim.  38 U.S.C.A. § 5103A(d) (VA must 
provide medical examination or obtain medical opinion when 
necessary to decide a claim).  See, e.g., Green v. Derwinski, 
1 Vet. App. 121, 123-24 (1991) (VA failed in its duty to 
assist the veteran in his claim for service connection for 
psychiatric disability when it did not follow up the 
suggestion by the examiner that a review of the veteran's 
records might help clarify diagnostic doubt and that 
additional diagnostic studies may be in order if such doubt 
remain).

Service connection has been established for a rectocele as a 
surgical complication of pregnancy.  A 10 percent evaluation 
is warranted for relaxation of perineum.  A 50 percent 
evaluation requires a rectocele or cystocele.  38 C.F.R. 
§ 4.116, DC 7623.  The currently assigned 50 percent 
evaluation is the maximum permissible schedular evaluation 
absent additional disability such as rectovaginal or 
urethrovaginal fistula.  See 38 C.F.R. § 4.116, DC's 7624 and 
7625.  The medical evidence does not describe a rectovaginal 
or urethrovaginal fistula. 

On VA gynecological examination in November 2005, the veteran 
described for the first time that she "does not have control 
to both liquid and solid stools, that she soils on her 
garments all the time and the fact that she has incontinence 
of both urine and fecal material upon intercourse."  
Physical examination, which demonstrated a moderate rectocele 
and a very attenuated rectal sphincter with an inability to 
tighten against the examiner's finger, resulted in a 
diagnosis of rectocele with poor sphincter control.

The veteran's representative has argued for application of DC 
7332, pertaining to impairment of sphincter control of the 
rectum and anus.  DC provides for a non-compensable 
evaluation for slight loss of sphincter control without 
leakage.  A 10 percent evaluation is warranted for constant 
slight or occasional moderate leakage. Occasional involuntary 
bowel movements necessitating the wearing of a pad warrants a 
30 percent evaluation.  A 60 percent rating is warranted for 
extensive leakage and fairly infrequent involuntary bowel 
movements.  38 C.F.R. § 4.114, DC 7332.  

The Board notes that DC 7623 does not specifically 
contemplate symptoms of fecal leakage.  Notably, this 
diagnostic code was revised in May 1995.  The Board can find 
no language in the proposed rule or final rule, or the prior 
version of DC 7623, speaking to symptoms of fecal leakage in 
conjunction with a rectocele or relaxation of the perineum.  
See 38 C.F.R. § 4.116a, DC 6723 (1994); 57 Fed. Reg. 10450-01 
(March 26, 1992); 60 Fed. Reg. 19851-02 (April 21, 1995).  
The Board requires clarifying opinion as to the cause of the 
veteran's fecal leakage and, if necessary, RO consideration 
as to the potential applicability of DC 7332.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for VA ENT 
examination to determine the nature of her 
respiratory complaints.  The claims folder 
should be made available to the examiner, 
who should be requested to review the 
recommendations contained in the May 2004 
VA respiratory examination report.  
Following examination (including direct 
laryngoscopy if medically indicated), the 
examiner should provide opinion as to 
whether it is at least as likely as not 
(probability of 50 percent or greater) 
that the veteran manifests a disorder of 
the ear, nose or throat which had its 
onset in service or, alternatively, is 
causally related to event(s) in service?

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should include a 
complete explanation with his or her 
opinion, based on findings on examination 
and information obtained from review of 
the record.  If the examiner is unable to 
provide the requested opinions, the 
examination report should so state.

2.  Schedule the veteran for appropriate 
VA examination to determine the nature and 
etiology of her fecal leakage.  The claims 
folder should be made available to the 
examiner, who should be requested to 
review the clinical findings and diagnosis 
from the November 2005 VA gynecological 
examination report.

Following examination, the examiner should 
provide clarifying opinion as to the cause 
of the veteran's fecal leakage.  In this 
respect, the examiner should delineate 
whether fecal leakage is a complication of 
the veteran's service connected rectocele 
or, alternatively, whether her fecal 
leakage represents a disability separate 
and distinct from the service connected 
rectocele.

3.  Upon completion of the above, 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, provide 
the veteran and her representative a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


